Citation Nr: 0813325	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  06-06 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
right  knee condition. 

2.  Entitlement to a rating in excess of 10 percent for a 
left knee condition.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
fracture of the left clavicle, claimed as a left shoulder 
condition.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney
ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel

 
INTRODUCTION

The veteran had active duty for training (ACDUTRA) from 
August 1991 to December 1991, in the Army National Guard 
(ANG).  The veteran also had subsequent service in the ANG.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating decision in which the 
RO declined to reopen the claim for service connection for 
residuals of a fracture of the left clavicle, and continued 
10 percent disability ratings for service-connected right and 
left knee conditions.  The veteran filed a notice of 
disagreement (NOD) in August 2005, and the RO issued a 
statement of the case (SOC) in February 2006.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in February 2006.

The Board notes that in June 2007 misfiled evidence was 
associated with the claims file, date stamped as having been 
received by the Board in August 2006.  The evidence consists 
of August 2006 signed VA forms 21-4142 identifying and 
authorizing the RO to obtain additional VA and private 
medical records pertinent to the matters on appeal.  This 
evidence also included the March 2006 VA form 8, certificate 
of appeal.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on her part, is required. 
REMAND

Initially, the Board also notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2007)) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2007).  The claims file reveals that additional 
RO action is needed to comply with the notification 
requirements of the VCAA. 

Pertinent to the veteran's petition to reopen the previously 
denied claim for service connection ,  a claimant must be 
notified of both what is needed to reopen the claim and what 
is needed to establish the underlying claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this case, the record contains an April 2005 notice letter 
that provided the veteran with the information necessary to 
substantiate the underlying claim for service connection, on 
a direct basis, and notice of the need to submit new and 
material evidence.  However, generic notice of this type is 
not sufficient pursuant to the decision in Kent, supra.  
Rather, the record must show that the appellant was provided 
pertinent notice under 38 U.S.C.A. § 5103 which describes, 
"what evidence would be necessary to substantiate that 
element or elements required to establish service connection 
that were found insufficient in the previous denial."  Kent, 
20 Vet. App at 10.  In this case, the Board notes that the 
April 2005 RO letter notified the veteran that she had been 
previously denied service connection for a left shoulder 
condition, and she was notified in a rating decision dated 
November 30, 1995.   However, the Board notes that the last 
previous denial for service connection for a left shoulder 
condition was a May 1999 RO decision that reopened the claim, 
but denied it on the merits.  Therefore, the RO provided the 
veteran incorrect notice of the date of her previous denial.

Furthermore, there is no evidence that the RO has provided 
the veteran with specifically tailored notice of the 
information and evidence needed to establish service 
connection for a pre-existing condition or due to aggravation 
of a pre-existing disorder beyond its natural progression. 

In this regard, the Board notes that the veteran's July 1991 
enlistment examination report and contemporaneous report of 
medical history reflects the appellant's prior history of a 
fracture of the left collar bone in 1988 due to a motor 
vehicle accident (MVA).  The examiner's finding that the 
veteran had sustained such injury prior to service was based 
on a December 1988 statement from a private orthopedic 
physician that the veteran received treatment after a 1988 
MVA for a fracture of the left clavicle.  In the December 
1988 statement, the private physician also stated that her 
fractures healed uneventfully and, based on her orthopedic 
injuries, he saw no contraindication of her joining the Armed 
Forces.  At the time of her last visit in 1988, he 
essentially gave her a clean bill of health to return to full 
activity.  The doctor summarized that from her orthopedic 
injuries, he felt that the veteran was fully capable of any 
activities.  Subsequent service treatment records from August 
1991 to October 1991 show that the veteran was evaluated for 
complaints of right shoulder pain, but there are no records 
of complaint, treatment, or diagnosis pertaining to the left 
shoulder.  

In a November 1995 rating action issued in December 1995, the 
RO denied service for residuals of a left shoulder injury as 
not well grounded because there was no evidence of a current 
chronic disability and because there was no evidence which 
linked any such disability to service.  In a May 1997 
decision, and subsequently thereafter, in the last final May 
1999 decision, the RO reopened the claim for service 
connection, but denied it on the merits, on the basis that no 
residuals were shown on entrance, and there was no evidence 
that any residuals of a fracture of the left clavicle as 
having existed prior to enlistment, were 
aggravated/permanently worsened by service.

Therefore, on remand, the RO should ensure that the veteran 
is properly notified of what evidence is needed to reopen her 
claim for service connection for residuals of fracture of 
left clavicle, claimed as a left shoulder condition, based on 
in-service incurrence, or aggravation of a preexisting 
disability, pursuant to Kent.. 

In the event that the claim for service connection is 
reopened, the RO's should also provide notice of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) (as 
regards the five elements of a claim for service connection-
particularly, disability rating and effective date).  The RO 
should  provide notice of the current  legal authority 
governing the burden of proof in claims involving aggravation 
of a pre-existing disability-specifically, VAOPGCPREC 3- 
2003 (July 16, 2003) and Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004) (holding that to rebut the presumption of 
soundness in 38 U.S.C.A. § 1111, VA must show, by clear and 
unmistakable evidence, that (1) the disease or injury existed 
prior to service and (2) that the disease or injury was not 
aggravated (beyond its natural progression) by service, and 
that the  claimant is not required to show that the disease 
or injury increased in severity during service before VA's 
duty under the second prong of this rebuttal standard 
attaches.  
        
Additionally, as regards the claims for increase, the Board 
notes the relevance of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  In Vazquez-Flores, the United States Court of 
Appeals for Veterans Claims (Court) held that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  The Ro has not furnished the veteran with such 
notice. 

The Board emphasizes that action by the RO is required to 
satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003). 

Hence, the RO should, through VCAA-compliant notice, give the 
veteran another opportunity to provide information and/or 
evidence pertinent to the claims on appeal, explaining that 
she has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103 (b)(1)(West 2002); but see also 38 U.S.C.A. § 
5103(b)(3)) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also invite the appellant to submit all pertinent evidence in 
her possession, and ensure that its notice to the veteran 
meets the requirements of the decisions in Kent, VAOPGCPREC 
3- 2003 and Wagner, Dingess/Hartman, and Vasquez-Flores 
(cited to above), as appropriate.  The RO should request 
specific authorization to enable it to obtain medical records 
from Dr. Barry Bohlen, (identified in an August 2006 letter).
 
After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The Board also finds that specific additional development of 
the claims for increase is warranted.

The veteran contends that her service-connected right and 
left knee disabilities are more severe than the currently 
assigned 10 percent ratings reflect.  In this regard, she 
asserts that the severity of her bilateral knee conditions 
impacts upon her employability.  In addition, in the August 
2006 (noted above as previously misfiled), the veteran 
submitted, through her attorney, a VA form 21-4142 indicating 
that she received additional medical evaluation of her 
bilateral knee conditions at the VA Medical Center (VAMC) in 
Lincoln, Nebraska and in Grand Island, Nebraska.  She 
furthered that her knees were getting progressively worse. 
The Board notes that the veteran last had a VA examination in 
July 2005.  

In view of the above, and to ensure that the record reflects 
the current severity of the veteran's right and left knee 
disabilities, the Board finds that a more contemporaneous 
examination, with findings responsive to the applicable 
rating criteria, is needed so that the evaluation of the 
claimed disabilities will be a fully informed one.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide the veteran with a thorough and contemporaneous 
medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (an examination too remote for rating purposes 
cannot be considered contemporaneous").  The examination 
should include a review of the veteran's claims file and past 
clinical history, with particular attention to the severity 
of present symptomatology, as well as any significant 
pertinent medical history since her July 2005 examination.  
See also 38 C.F.R. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

Hence, the RO should arrange for the veteran to undergo VA 
orthopedic examination, by an appropriate physician, at a VA 
medical facility.  The veteran is hereby advised that failure 
to report for the scheduled VA examination, without good 
cause, shall result in a denial of the claims for increase.  
See 38 C.F.R. § 3.655(b) (2007).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to him by the pertinent VA 
medical facility. 

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA records.  The claims file 
reflects that the veteran was to have an MRI in July 2006 at 
the VAMC in Lincoln, Nebraska; however, there are no records 
from this VA facility associated with the claims file.  The 
claims file currently includes outpatient treatment records 
from the VA Medical Center (VAMC) in San Francisco, 
California dated from April 1997 to April 1999 and from the 
Omaha and Grand Island VAMC from February 2003 to January 
2006.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent evaluation and treatment records from 
the Lincoln VAMC (from March 2004 to the present), and from 
the Omaha and Grand Island VAMC (from January 2006 to the 
present), following the current procedures prescribed in 38 
C.F.R. § 3.159 (2007) as regards requests for records from 
Federal facilities.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.   In adjudicating the 
claims for increase, the RO must document its specific 
consideration of whether "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007), is appropriate. 

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following:

1.  The RO should obtain all outstanding 
records of evaluation and/or treatment for 
the veteran's right and left knee 
conditions, and for a left shoulder 
condition, from the Lincoln VAMC (from 
March 2004 to the present, to include a 
July 2006 MRI of the veteran's knees), and 
from the Omaha and Grand Island VAMCs 
(from January 2006 to the present).  The 
RO must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.   

2.  The RO should furnish to the veteran 
and her attorney a VCAA-compliant notice 
letter requesting that the veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent 
to any of the claims on appeal that is 
not currently of record.  The RO should 
specifically request that she provide 
sufficient information and authorization 
to obtain all medical records from Dr. 
Barry Bohlen, (identified in an August 
2006 letter).
 
Pertinent to the petition to reopen, the 
letter must explain what type of evidence 
is needed to reopen the claim for service 
connection (in light of the basis(es) for 
the prior denial as well as what is 
needed to establish the underlying claim 
for service connection)  The RO should 
specifically address the element(s) 
required to establish service connection 
that was/were found insufficient in the 
previous denial of the claim in the May 
1999 rating decision, as required by Kent 
(cited to above).  In addition, the 
notice letter should inform the appellant 
of the information and evidence needed to 
establish service connection for a pre-
existing disorder beyond its natural 
progression, consistent with.VAOPGCPREC 
3- 2003 and Wagner.

The RO should request the veteran to 
furnish all pertinent evidence in her 
possession relating to each of the claims 
on appeal, and explain the type of 
evidence that is her ultimate 
responsibility to submit.  The RO should 
also ensure that its letter meets the 
notice requirements of Dingess/Hartman 
and Vazquez-Flores (cited to above).
 
The RO's letter should clearly explain to 
the veteran that she has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
attorney that the records were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or, the 
time period for the veteran's response 
has expired, the RO should arrange for 
the veteran to undergo VA orthopedic 
examination, by an appropriate physician, 
to obtain medical information needed to 
assess the severity of the service-
connected right and left knee conditions. 

The entire claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report should reflect consideration of 
the veteran's documented medical history 
and assertions.  All indicated tests and 
studies (to include X-rays of the  knees) 
should be accomplished (with all findings 
made available to the requesting 
physician prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.  The 
examiner should describe in detail the 
nature and degree of any impairment of 
each knee.

The physician should conduct range of 
motion testing of each knee (with 
findings expressed in degrees)., and 
render specific findings as to whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or  
incoordination.  If pain on motion is 
observed, the doctor should indicate the 
point at which pain begins. He or she 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss of either  knee due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with  
repeated use; to the extent possible, he 
should express such functional loss in 
terms of additional degrees of limited 
motion.  

The examiner should specifically indicate 
the presence or absence of any lateral 
instability and/or recurrent subluxation 
in each knee.  If instability is present, 
the examiner should, based on the 
examination results and the veteran's 
documented medical history and 
assertions, assess whether such 
instability is slight, moderate or 
severe.  The examiner should also 
indicate whether the veteran experiences 
dislocation in either knee, and if so, 
whether such dislocations are accompanied 
by frequent episodes of locking, pain 
and/or effusion into the joint.

Based on all clinical findings, the 
examiner should provide an assessment as 
to whether each knee disability is best 
characterized as slight, moderate, or 
marked.  

The physician should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinion expressed, in a printed 
(typewritten) report.

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
her by the pertinent VA medical facility. 

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268  
(1998).

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate each of the claims 
on appeal.  If the veteran fails to 
report to the examination scheduled in 
connection with the claims for increase, 
the RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should consider each 
claim  in light of all pertinent evidence 
and legal authority, to include 
consideration of whether "staged rating" 
of the right and left knee disabilities, 
pursuant to Hart (cited to above), is 
appropriate.

If the claim for service connection for 
residuals of fracture of left clavicle is 
reopened, the RO's adjudication, on the 
merits, should include consideration of 
whether a left shoulder condition was a 
pre-existing condition, and whether a 
current left shoulder condition is due to 
in-service aggravation of a pre-existing 
disorder beyond its natural progression, 
pursuant to the governing legal authority 
cited to above.

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and her attorney an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford her the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



